O’NIELL, J.
The facts of this case are stated fully in the opinion rendered this day in the case of State v. Daniel D. Moore (No. 22221), 72 South. 965,1 in re. Daniel D. Moore applying for writs of certiorari and prohibition.
For the reasons assigned in that case, it is ordered that the rule issued herein be made absolute, that a peremptory writ of prohibition issue heroin,-directed to the judge of the Twenty-Fourth judicial district court, in and for the parish of East Feliciana, prohibiting further proceedings in the prosecutions complained of, and that the defendant, Leppert, be discharged.

 Ante, p. 281.